Citation Nr: 1002426	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a right ankle/foot 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
September 1976.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2008 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

In August 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
in the claims file.

The right ankle, left ankle and hypertension service 
connection claims are addressed in the REMAND portion of the 
decision below and those three issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  Degenerative changes of the lumbar spine are not shown to 
have been manifested in service or to a compensable degree 
within one year after the appellant's separation from service 
in September 1976.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
lumbar spine pathology which is due to events that occurred 
during his active service.




CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In July 2008, the RO sent the appellant a letter informing 
him of the types of evidence needed to substantiate his 
service connection claim and its duty to assist him in 
substantiating his service connection claim under the VCAA.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, records from other Federal agencies, etc.  He was 
advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2008 rating 
decision and the June 2009 SOC explained the basis for the 
RO's actions, and provided him with opportunities to submit 
more evidence.  It appears that all obtainable evidence 
identified by the appellant relative to the lumbar spine 
service connection claim has been obtained and associated 
with the claims file.  In addition, neither he nor his 
representative has identified any other available pertinent 
evidence relating to that claim, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of this service connection 
claim, and to respond to VA notices.

In addition, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  A November 2008 
letter from the RO contained the information required by 
Dingess.  Moreover, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice in this case.  
See Shinseki v. Sanders, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
relevant service treatment records (STRs) have been 
associated with the claims file.  All available VA and 
private outpatient medical treatment records have also been 
associated with the claims file.  The appellant was afforded 
a VA examination in November 2008.  

A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The November 2008 
spine examination was conducted by a medical professional, 
and the associated report reflects review of the appellant's 
claims file, including his prior medical records.  The 
examination included reports of the symptoms for the claimed 
disability and demonstrated objective evaluations.  The 
examiner was able to assess and record the condition of the 
appellant's lumbar spine; spinal x-rays were taken.

The Board finds that the November 2008 examination report is 
sufficiently detailed with recorded history, impact on 
employment and daily life, and clinical findings relating to 
the appellant's claimed lumbar spine disorder.  In addition, 
it is not shown that either examination was in any way 
incorrectly prepared or that the VA examiner failed to 
address the clinical significance of the appellant's claimed 
condition.  Further, the VA examination report addressed the 
applicable criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, 
the Board concludes that the appellant was afforded an 
adequate examination for his claimed lumbar spine disorder.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed to service connect a condition, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); see McClain v. Nicholson, 21 Vet. App. 
319 (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The appellant testified at his August 2009 Travel Board 
hearing that he injured his back in service on an old wooden 
handle while getting out of a truck.  He also testified that 
he sought treatment for low back pain at a VA facility in 
1977.  He said that he was given pain medication for his back 
and did not return for additional care after that.  
Thereafter, he reported treatment from a private physician.  
The appellant stated that he did not experience any back 
injury after service, although he did pull a muscle carrying 
shingles.

Review of the appellant's service medical treatment records 
reveals that he complained of pain in the right side of his 
back on one occasion in July 1974.  On physical examination, 
he exhibited limited range of motion.  The pain was said to 
extend from below the scapula to the lower lumbar region.  
The clinical impression was a pulled paraspinal muscle.  In 
December 1974, he sought treatment for back pain and one day 
of chest pain.  On physical examination, the appellant's 
muscles appeared to be tense in the thoracic spine region and 
in the lumbar spine region with pain to palpation.  His range 
of motion was limited due to pain and stiffness.  The 
clinical impression was possible thoracic and lumbar 
myositis.  There were no further notations addressing low 
back pain or any other lumbar spine pathology; the August 
1976 service separation examination was normal.

The RO was unable to obtain any VA medical treatment records 
relating to the 1977 treatment described by the appellant.  
However, post-service private medical treatment records, 
dated between 1989 and 2008, are of record.  In 1992, the 
appellant complained of some pain in his midback region over 
the prior several days.  On physical examination, there was 
some tenderness about the lower thoracic and upper lumbar 
spine region.  The appellant demonstrated good range of 
motion and no tenderness.  The clinical assessment was low 
back pain, probable osteoarthritis.  In June 1999, the 
appellant complained of right side discomfort.  He stated 
that he had been playing golf as well as heavy lifting and 
that he thought he might have pulled something.  In February 
2000, the appellant complained of trouble with his right side 
times three weeks.  He indicated that he had strained it at 
work.  On clinical examination, there was no tenderness.  In 
March 2003, the appellant reported that he had done some 
heavy lifting and digging recently on a sewer problem at his 
home and worried that he might have injured his recent 
abdominal incision sites.  In December 2004, physical 
examination revealed no visible abnormalities and 
neurological examination was normal.  The appellant was 
described as having good range of motion in all joints.  In 
July 2006, the appellant complained of some pain in his right 
lower extremity with occasional numbness in the foot and 
toes.  Radiographic examination of the lumbar spine revealed 
degenerative changes at the L3 level with spurring.  An 
August MRI examination revealed moderate degenerative disc 
disease with bulging disc at L2-3 and L3-4.  The appellant 
was noted to still deny having any back pain.  

The appellant underwent a VA spine examination in November 
2008; the examiner reviewed the claims file.  The appellant 
reported that he had experienced the onset of back pain when 
he was in boot camp in 1972.  He said that he had fallen to 
the ground from a truck.  He also reported that he had been 
treated in service for back pain on two occasions (in 1973 or 
1974).  He further stated that he did not receive any 
subsequent treatment in service for low back pain.  The 
appellant said that after service he had been treated at a VA 
facility in 1977, and that he was given pain medications at 
that time.  He said that he subsequently was not treated 
again until 1985, when he sought care from a private doctor 
who told him that he had a back muscle strain.  The appellant 
complained of constant chronic daily low back pain that 
occasionally radiated down his right lower extremity.  
Radiographic examination revealed mild degenerative joint 
disease.  The examiner rendered diagnoses of mild 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.  The examiner opined that it was less 
likely than not that the appellant's current low back 
pathology was caused by or a result of the in-service muscle 
strain.  The examiner stated that the appellant had had two 
isolated complaints of back pain in service and that the 1976 
service separation examination was normal.  The examiner 
concluded that it was less likely than not that the 
appellant's lumbar spine conditions were due to, or related 
to, his military service.

The evidence of record includes a letter from the appellant's 
private treating physician; the letter is dated in January 
2009.  The doctor stated that he had been treating the 
appellant, since September 1984, for various problems.  The 
doctor also stated that the appellant related his arthritis 
and back problems to jumping out of helicopters in service.  
The doctor opined that it was "possible" that the stress 
the appellant encountered in service "may have played some 
role" in the development of some of his problems, although 
this was "impossible to substantiate."  Clearly, this 
private medical statement does not provide any nexus between 
the appellant's current lumbar spine pathology and his 
military service.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has a lumbar 
spine disorder as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of a lumbar spine 
disability, nor do they establish a nexus between a medical 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board recognizes the sincerity of the arguments advanced 
by the appellant that he has lumbar spine disorders that are 
related to his military service.  It is true that a veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, while the appellant is competent 
to say that he experienced problems in his low back while in 
service and presently, he does not have the expertise to 
state that he had arthritis or degenerative disc disease; 
radiographic examination would be required.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board 
cannot give decisive probative weight to the opinions of the 
appellant as to the existence of arthritis or other lumbar 
spine pathology because he is not qualified to offer such 
opinions. 

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for any lumbar spine disorder in that the 
probative medical evidence of record indicates there is no 
causative or etiologic link between service and current 
lumbar spine pathology.  As such, the evidence is 
insufficient to support a grant of service connection for the 
claimed pathology in the lumbar spine.  For the above 
reasons, the Board finds that the preponderance of the 
evidence is against this claim.  Because the preponderance of 
the evidence is against the lumbar spine service connection 
claims, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Review of the appellant's service medical treatment records 
reveals that he was treated for a right ankle injury in 
February 1975; his ankle and foot were placed in a cast for 
three weeks.  The appellant was also diagnosed with a right 
ankle sprain in August 1976.  In the context of the current 
claim for service connection for his right foot and because 
the service medical records reveal treatment for right ankle 
injuries, the Board finds that a claim for a right ankle 
condition in addition to a right foot disorder has been 
raised by the appellant.  Brokowski v. Shinseki, 23 Vet App 
79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim").  Therefore, the issue on 
appeal is as reflected on the title page.

The appellant was afforded VA medical examinations in 
November 2008.  However, the examination did not address the 
right ankle, and no diagnosis was rendered for the left ankle 
- merely a finding of limitation of motion without any 
explanation of the etiologic cause of said restricted range 
of motion.  In addition, the opinion in relation to the claim 
for hypertension states that it is less likely than not 
caused by or a result of the Veteran's claimed hypertension.  
Obviously, this statement does not make any sense.  Thus, 
while the RO did arrange for the examination of the 
appellant, the medical findings were inadequate.  
Accordingly, a new medical examination is necessary to make 
determinations in this case.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  On remand, 
these deficiencies must be corrected.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must assure itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations 
found at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all post-service medical care 
providers (private, VA or other 
government) who have treated him for his 
claimed hypertension and right and left 
ankle pathology.  After securing the 
necessary release(s), the AMC/RO should 
obtain all associated records.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be informed 
of the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the Veteran for an 
orthopedic examination to determine the 
nature, extent, onset date and etiology 
of his claimed right and left ankle 
pathology.  The claims file must be made 
available to and reviewed by the 
examiner.  Any needed studies, such as X-
rays, should be performed.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any right or left ankle 
disorder found.  The examiner should offer 
an opinion as to whether the onset of any 
current disorder(s) is/are attributable to 
the appellant's active military service, 
as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic right or left ankle 
disorder?  The examiner should discuss 
the clinical significance of the 
appellant's various instances of 
treatment for right and left ankle 
complaints during his active service in 
1973, 1974, 1975, and 1976.

(b)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder that any of the 
Veteran's claimed right ankle pathology 
had its onset during his military 
service from August 1972 to September 
1976?

(c)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder that any of the 
Veteran's claimed left ankle pathology 
had its onset during his military 
service from August 1972 to September 
1976?

In assessing the relative likelihood as to 
origin and etiology of any diagnosed right 
or left ankle condition, the examiner 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange to have the 
Veteran's claims file reviewed by an 
appropriate physician (such as a 
cardiologist or internist) in order to 
evaluate the etiology of the appellant's 
currently diagnosed hypertension.  The 
claims file, including all in-service and 
post-service treatment records, should be 
made available to the reviewer.  The 
reviewer is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, 
etiology and onset of any hypertension 
found.  

Specifically, the reviewer is requested 
to provide an opinion as to the medical 
probability that any documented 
hypertension is related to symptoms or 
signs the Veteran may have had prior to 
service, during service, or within one 
year of service separation.  The reviewer 
should consider all 1972 to 1976 blood 
pressure readings, with comment on the 
clinical significance of, and treatment 
for, any atypical findings to include 
whether they represented a normal 
variant.  The reviewer must identify the 
Veteran's various risk factors for the 
development of hypertension.  The 
reviewer should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year after service separation 
were the first manifestations of 
hypertension, as well as the approximate 
date of onset thereof.  

If the claimed hypertension had its onset 
prior to the Veteran's entrance into 
service, what is the likelihood, based on 
what is medically known about 
hypertension, that said condition was 
aggravated by his service?

In assessing the relative likelihood as to 
origin and etiology of the Veteran's 
hypertension, the reviewer should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the 
hypertension is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.

6.  Upon receipt of the VA medical 
reports, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner/reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claims.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


